Exhibit 10.6

 



AMENDMENT NO. 1 TO

 

FOUNDER SHARE TRANSFER LETTER AGREEMENT

 

This Amendment No. 1 to the Founder Share Transfer Letter Agreement
(this “Amendment”) is made as of June 6, 2016 by and among WL Ross Holding Corp.
(“WLRH”), WL Ross Sponsor LLC (“WLRS”) and Nexeo Holdco, LLC (together with WLRH
and WLRS, the “Parties”). For purposes of this Amendment, capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Agreement (defined below).

 

WHEREAS, the Parties have entered into that certain Founder Share Transfer
Letter Agreement, dated as of March 21, 2016 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend and restate Exhibit B to the Agreement by
this Amendment as set forth below:

 



Exhibit B

 

In the event that WLRS, in order to induce a Private Placement Investor or
Committed Purchase/Withdrawal Investor to participate in the Equity Financing,
agrees to transfer to such Private Placement Investor or Committed
Purchase/Withdrawal Investor a number of Founder Shares, then New Holdco and any
other Selling Equityholders that become a party to this Agreement by joinder
agree that WLRS may transfer a number of Founder Shares that would otherwise be
Transfer Shares (the “Reallocated Transfer Shares”) to the Private Placement
Investor or Committed Purchase/Withdrawal Investor instead of to the Selling
Equityholders; provided, however, that as a result of the transfer of the
Reallocated Transfer Shares (i) such Private Placement Investor or Committed
Purchase/Withdrawal Investor shall not receive, in the aggregate with all other
Founder Shares, a number of Founder Shares that represents a higher proportion
of the Founder Shares than the Parent Common Stock purchased by such Private
Placement Investor or committed to withdraw by such Committed
Purchase/Withdrawal Investor in the Equity Financing represents of all
outstanding Parent Common Stock (and Excess Shares, if any), immediately
following the Closing and (ii) the Selling Equityholders shall have no
obligation to forego, for the benefit of the Private Placement Investor or
Committed Purchase/Withdrawal Investor, a larger proportion of the Founder
Shares to which it would otherwise be entitled to pursuant to this Transfer
Letter than the proportion of Founder Shares (other than the Transfer Shares)
foregone by WLRS for the benefit of the Private Placement Investor or Committed
Purchase/Withdrawal Investor.

 

“Private Placement Investor or Committed Purchase/Withdrawal Investor” means any
Person who (i) purchases any shares of Parent Common Stock in the Equity
Financing or (ii) purchases or retains any public shares of Parent Common Stock
and agrees to withdraw from a Parent Stockholder Redemption from the Trust
Account (each, as defined in the Merger Agreement) with respect to such shares,
including, for the avoidance of doubt, WLRS or any Affiliate of WLRS; provided,
that, any Affiliate of WLRS shall only be a Private Placement Investor if such
Affiliate both (i) is receiving Founder Shares on the same terms as other
similarly situated investors in the Equity Financing and (ii)‎ is not controlled
by WLRS.

 

In addition, Reallocated Transfer Shares shall also include 61,754 Founder
Shares which will remain with WLRS that would otherwise have been Transfer
Shares in connection with and conditioned upon WLRS’ investment of $10 million
in a private placement pursuant to a subscription agreement entered into by WLRS
and the Company.

 



 

 

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

WL Ross Holding Corp.

 

 

By: /s/ Wilbur L. Ross, Jr.           

Name: Wilbur L. Ross, Jr.

Title: Chairman and Chief Executive Officer

 

 

WL Ross Sponsor llc

 

 

By: /s/ Wilbur L. Ross, Jr.            

Name: Wilbur L. Ross, Jr.

Title: Manager

 

NEXEO HOLDCO, LLC

 

 

By: /s/ David Bradley                    

Name: David Bradley

Title: President and Chief Executive Officer

 

 

 



Signature Page to Amendment 1 to

Founder Share Transfer Letter Agreement



 

 